HUNT, Circuit Justice.
The petitioner insists that by virtue of his mortgage, he became assignee of the rents under a lease made prior to the mortgage. I think the creditor can no more ask for an incident under this mortgage, such as the rents, than he can ask for the principal, that is, the land. His mortgage and all rights and claims incidental and collateral as well as direct and immediate, are at an end. By the foreclosure, every right or claim, in whatever form it existed, is terminated. If he ever had a claim to the rents, it was ended when the foreclosure was complete. Judge BENEDICT’S opinion is satisfactory to me. The order should be affirmed.